          Case 1:19-vv-00979-UNJ Document 32 Filed 02/08/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-979V
                                        UNPUBLISHED


    JOHN J. SAMLUK,                                         Chief Special Master Corcoran

                        Petitioner,                         Filed: December 18, 2020
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jennifer Sayad, Zgheib Sayad, P.C., White Plains, NY, for petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for respondent.

                                   RULING ON ENTITLEMENT 1

         On July 8, 2019, John J. Samluk filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that he suffered the Table injury of Shoulder Injury
Related to Vaccine Administration (SIRVA) as a result of his February 6, 2018 influneza
(“flu”) vaccination. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On December 14, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c)
Report at 1. Specifically, Respondent indicates that


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00979-UNJ Document 32 Filed 02/08/21 Page 2 of 2




        It is respondent’s position that petitioner has 8 satisfied the criteria set forth
       in the Vaccine Injury Table (Table) and the Qualifications and Aids to
       Interpretation (QAI); petitioner had no history of pain, inflammation, or
       dysfunction in his left shoulder; his pain and reduced range of motion
       occurred within 48 hours of receipt of an intramuscular vaccination; his
       symptoms were limited to the shoulder in which the vaccine was
       administered; and no other condition or abnormality was identified to
       adequately explain his symptoms. See 42 C.F.R. § 100.3(a), (c)(10).

Id. at 7-8.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                     s/Brian H. Corcoran
                                     Brian H. Corcoran
                                     Chief Special Master




                                               2
